Case 0:20-cv-61297-RKA Document 69 Entered on FLSD Docket 03/05/2021 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61297-CIV-ALTMAN/Hunt

   BYRON HALL, et al.,

                  Plaintiffs,
          v.

   LVNV FUNDING, LLC, et al.,

               Defendants.
   ____________________________________/


                       DEFENDANTS’ RESPONSE IN OPPOSITION
               TO PLAINTIFFS’ MOTION TO COMPEL SECOND DEPOSITION

         Defendants Resurgent Capital Services, L.P. et al, responds to Plaintiffs’ Motion to

  Compel Second Deposition (D.E. 67) as follows:

  I.     BACKGROUND

         On December 11, 2020, Plaintiffs unilaterally scheduled ten (10) depositions to occur over

  three (3) consecutive days, including the depositions of Defendants’ corporate representative(s).

  D.E. 67. On February 19, 2021, Kimberly Hurley appeared for deposition as Defendants’ omnibus

  corporate representative. Id. During the deposition, Plaintiffs asked questions about a proof of

  claim concerning Joseph Amodio’s account. Id. at 8:14–19. Ms. Hurley answered counsel’s

  questions, providing testimony comparing the balance on the proof of claim to the balances listed

  on the corresponding “data string.” Id. at 9:3–7, 10:6–25. Following these questions, Plaintiffs

  asked why the principal balance listed on the proof of claim was different than the balance listed

  on the corresponding data string. Id. at 13:21–25. Because the response to that question would

  reveal information protected by the attorney-client privilege, Defendants asserted an objection and

  did not provide a substantive response. Rather than exercising “reasonable latitude…to establish


                                                  1
Case 0:20-cv-61297-RKA Document 69 Entered on FLSD Docket 03/05/2021 Page 2 of 7




  other relevant information” about Defendants’ privilege assertion as L.R. 26.1(f)(2) specifically

  anticipates, Plaintiffs instead adjourned the deposition, and their Motion followed. Id. at 14:1—7.

  II.     ARGUMENT

          In their Motion, Plaintiffs argue Defendants should be compelled to testify why any amount

  listed on any of the proofs of claim at issue conflict with their corresponding data strings. Plaintiffs

  offer three arguments. First, they argue that Defendants were on notice of their intention to ask

  why such inconsistencies existed by virtue of the topics identified in their Notice of Deposition.

  Second, they argue Defendants waived the attorney-client privilege by failing to seek an immediate

  protective order following their privilege assertion. Finally, they argue that because Defendants

  placed the attorney-client privileged communication at issue in this case, they waived their

  privilege. All three arguments fail, and their Motion should be denied.

          A.      Defendants were not on notice Plaintiffs would inquire into Defendants’ privileged
                  communications.

          Plaintiffs argue Defendants “knew full-well” Plaintiffs would inquire into Defendants’

  privileged communications and accuse Defendants of waiting until Plaintiffs were “mere moments

  from obtaining dispositive testimony” before asserting their privilege objection. D.E. 67, p. 5. A

  cursory review of the Notice of Deposition reveals Plaintiffs’ assertion is wrong.

          Federal Rule of Civil Procedure 30(b)(6) required Plaintiff to describe with reasonable

  particularity the matters for which Plaintiffs requested the depositions of Defendants’ corporate

  representative(s). Fed. R. Civ. P. 30(b)(6). Here, according to the Notices, Plaintiffs sought

  testimony about the operative complaint and answer, Defendants’ consumer agency licenses,

  documents maintained by Defendants in accordance with Florida Administrative Code, the

  underlying proofs of claim, Defendants’ policies and procedures governing the proofs of claim,

  and documents Defendants relied upon in determining the balance listed on the proofs of claim.

                                                     2
Case 0:20-cv-61297-RKA Document 69 Entered on FLSD Docket 03/05/2021 Page 3 of 7




  D.E. 55-1. The Notices do not seek testimony regarding Defendants’ legal evaluation of how

  proofs of claim should be completed or why they should be completed in a specific way—which

  is exactly the testimony Plaintiffs now ask the Court to compel Defendants to provide. The Notices

  made clear Plaintiffs sought testimony about several classes of documents, certain policies and

  procedures, and Defendants’ compliance with certain state-imposed record-keeping requirements.

  Nowhere do the Notices even suggest Plaintiffs planned to obtain the testimony they now seek.

         B.      Defendants were not required to seek a protective order.

         Plaintiffs argue Defendants waived any attorney-client privilege by failing to immediately

  seek a protective order following the deposition, arguing that the Rules of Civil Procedure required

  Defendants to act rather than “forcing” Plaintiffs to bring their Motion. But Fed. R. Civ. P. 30(d)(4)

  was eliminated from Rule 30 long ago 1, and no local rule imposes any such burden on the party

  asserting privilege. Rather, the federal rules provide that counsel may instruct a witness not to

  answer a deposition question “when necessary to preserve a privilege.” Fed. R. Civ. P. 30(c)(2).

  When a deponent is instructed not to answer, Rule 37(a)(3)(C) permits the inquiring party to either

  complete the deposition or adjourn the examination before moving for an order compelling

  disclosure. The objecting party is also entitled, but is not required, to suspend the deposition for

  the time necessary to obtain a ruling on a motion for protective order. Fed. R. Civ. P. 30(d)(3)(A).

  Local Rule 26.1(f)(2) harmonizes with its federal counterpart and allows the questioning party to

  probe the borders of a privilege assertion. The purpose of the process, taken as a whole, is to allow

  the questioning party to determine whether to pursue the issue further as the party deems necessary,

  while protecting the objecting party from the need to immediately engage in motions practice that




  1
   According to Lexis, Rule 30(d)(4) was last included in the 2006 publication of the Federal Rules
  of Civil Procedure and eliminated as of the 2007 publication.
                                                    3
Case 0:20-cv-61297-RKA Document 69 Entered on FLSD Docket 03/05/2021 Page 4 of 7




  may ultimately prove unnecessary should the questioning party decide not to press forward on the

  privileged issue.

         Here, Defendants raised an appropriate privilege objection 2. Plaintiffs could have

  proceeded with the deposition, either by moving on to other topics or by asking more probing

  questions about the privilege assertion. Instead, Plaintiffs chose to stop the deposition and seek an

  order compelling testimony—and the rules allow them to do so. But Plaintiffs cannot successfully

  compel Defendants to give attorney-client privileged testimony by pointing to Defendants’ failure

  to adhere to a procedural requirement that no longer applies.

         C.      Defendants did not place the privileged communications at issue.

         Plaintiffs argue Defendants placed the attorney-client privileged communications at issue

  because the balances listed in the proofs of claim and the corresponding data strings are

  inconsistent. This, Plaintiffs argue, entitles them to learn why the inconsistency exists.

         The attorney-client privilege protects confidential communications to facilitate the free

  exchange of information between attorneys and their clients. Upjohn Co. v. United States, 449

  U.S. 383, 389 (1981). The privilege may be waived when a party affirmatively interjects a

  privileged communication directly into the litigation, as necessary to prove an element of a claim

  or defense. Maplewood Partners, L.P. v. Indian Harbor Ins. Co., 295 F.R.D 550, 614-15 (S.D.

  Fla. 2013) (citing GAB Bus. Servs., Inc. v. Syndicate 627, 809 F.2d 755, 762 (11th Cir. 1987)). An

  “at issue” waiver of the attorney-client privilege requires an affirmative act by the invoking party

  arising from the asserted privilege; relevance between the affirmative act and a claim or issue in

  the case; and prejudice to the opposing party flowing from the non-disclosure of information vital




  2
   Plaintiffs do not dispute the testimony they seek is not privileged—they simply argue they are
  entitled to the testimony notwithstanding the fact that it is privileged.
                                                    4
Case 0:20-cv-61297-RKA Document 69 Entered on FLSD Docket 03/05/2021 Page 5 of 7




  to their claims. Sow v. James River Ins. Co., 2020 U.S. Dist. 48852, *7 (S.D. Fla. 2020) (internal

  citations omitted). “The inquiry focuses on whether a party affirmatively interjected a privileged

  communication directly into the litigation, as necessary to prove an element of a claim or defense.”

  Id. (internal quotations omitted). “It is the articulation of a claim or defense explicitly relying on

  the litigant’s subjective thinking, as potentially influenced by advice from legal counsel that

  activate the doctrine of implied waiver.” Maar v. Beall’s Inc., 237 F. Supp. 1336, 1340 (S.D. Fla.

  2017).

           Here, Plaintiffs allege the proofs of claim violated 15 U.S.C. § 1692e(2)(A) by falsely

  representing the amount of the underlying debts as principal only. 3 See D.E. 44. The balances

  listed in the proofs of claim and the balances listed in the corresponding data strings say what they

  say, and they are either accurate or not. The legal advice which led Defendants to include or

  exclude certain balance information on the proofs of claim will not change what the proofs of

  claim say. Moreover, Plaintiffs cannot credibly argue that Defendants put the legal rationale

  behind their proofs of claim at issue in this case—Defendants have neither asserted a bona fide

  error defense nor cited their reliance upon the advice of counsel as justification for the conduct

  giving rise to the claims pled. Defendants have taken no position that could reasonably be read to

  “interject” their privileged communications with counsel into this case. 4 The legal advice

  culminating in the preparation of the proofs of claim is irrelevant to whether the balance listed on

  the proofs of claim are true or false, and thus cannot be “necessary” to prove any element of

  Plaintiff’s claims.



  3
    Plaintiffs do not dispute they owe the balances listed on each proof of claim, and no Plaintiff
  objected to any of the proofs of claim during their respective bankruptcies.
  4
    And even had they, because this case turns on the accuracy of the proofs of claim themselves,
  Defendants’ privileged communications with their counsel are not sufficiently material to justify
  waiver. See Richter v. Wells Fargo Bank, N.A., 2014 U.S. Dist. LEXIS 203684 (M.D. Fla. 2014).
                                                    5
Case 0:20-cv-61297-RKA Document 69 Entered on FLSD Docket 03/05/2021 Page 6 of 7




  III.   CONCLUSION

         For the foregoing reasons, this Honorable Court should deny Plaintiff’s Motion to Compel

  Second Deposition.



                                         Respectfully submitted,

                                         MESSER STRICKLER, LTD.

                               By:       /s/ John M. Marees, II
                                         LAUREN M. BURNETTE, ESQUIRE
                                         FL Bar No. 0120079
                                         JOHN M. MAREES, II, ESQUIRE
                                         FL Bar No. 0069879
                                         12276 San Jose Blvd.
                                         Suite 718
                                         Jacksonville, FL 32223
                                         (904) 527-1172
                                         (904) 683-7353 (fax)
                                         lburnette@messerstrickler.com
                                         jmarees@messerstrickler.com
                                         Counsel for Defendants

  Dated: March 5, 2021
                                 CERTIFICATE OF SERVICE


         I certify that on March 5, 2021, a true copy of the foregoing document was served as

  follows:

   Via CM/ECF
   Jibrael Hindi, Esq.
   Thomas Patti, Esq.
   The Law Offices of Jibrael S. Hindi
   110 SE 6th Street, 17th Floor
   Ft. Lauderdale, FL 33301
   jibrael@jibraellaw.com
   tom@jibraellaw.com
   Attorneys for Plaintiffs




                                                   6
Case 0:20-cv-61297-RKA Document 69 Entered on FLSD Docket 03/05/2021 Page 7 of 7




                                     MESSER STRICKLER, LTD.

                               By:   /s/ John M. Marees, II
                                     LAUREN M. BURNETTE, ESQUIRE
                                     FL Bar No. 0120079
                                     JOHN M. MAREES, II, ESQUIRE
                                     FL Bar No. 0069879
                                     12276 San Jose Blvd.
                                     Suite 718
                                     Jacksonville, FL 32223
                                     (904) 527-1172
                                     (904) 683-7353 (fax)
                                     lburnette@messerstrickler.com
                                     jmarees@messerstrickler.com
                                     Counsel for Defendants

        Dated: March 5, 2021




                                            7
